Copyright 3D Systems Corporation All Rights Reserved 3D Systems www.3dsystems.com NASDAQ:TDSC Conference Call & Webcast October 28, 2010 Third Quarter 2010 Results Copyright 3D Systems Corporation All Rights Reserved 2 2 Participants Copyright 3D Systems Corporation All Rights Reserved 3 3 Welcome Webcast Viewers Copyright 3D Systems Corporation All Rights Reserved 4 4 Forward Looking Statements Abe Reichental President & CEO Copyright 3D Systems Corporation All Rights Reserved 6 6 Third Quarter 2010 Overview Damon Gregoire Senior Vice President & CFO Copyright 3D Systems Corporation All Rights Reserved 8 8 Third Quarter 2010 Operating Results **Percents are rounded to the nearest whole number Copyright 3D Systems Corporation All Rights Reserved 9 9 Nine Months 2010 Operating Results **Percents are rounded to the nearest whole number NM: Not Meaningful Copyright 3D Systems Corporation All Rights Reserved 10 Across-The-Board Revenue Growth 23% 104% 82% 39% 18% ($ in millions) Copyright 3D Systems Corporation All Rights Reserved 11 11 Healthcare Solutions Third Quarter Revenue Copyright 3D Systems Corporation All Rights Reserved 12 12 Factors Shaping Third Quarter Results Available cash as of October 26, 2010 was $25.4 million after using $11.0 million for acquisition activities since September 30, 2010 •Net income of $5.4 million included $2.4 million of non-cash expenses •Cash position increased from the previous quarter to $33.8 million, after funding our acquisitions of CEP, ProtoMetal and Express Pattern •We continue to carry no debt on our balance sheet •Inventory decreased $1.2 million from the second quarter of 2010 ($ in millions) **Percents are rounded to the nearest whole number Copyright 3D Systems Corporation All Rights Reserved 13 13 Q3 Revenue Composition by Category and Region Services Materials Systems & Other Asia Pacific Europe North America Copyright 3D Systems Corporation All Rights Reserved 14 14 Nine Months Revenue by Category and Region Services Materials Systems & Other Asia Pacific Europe North America Recurring revenue represents 69% of total revenue Copyright 3D Systems Corporation All Rights Reserved 15 15 Third Quarter Gross Profit and Margin **Columns may not foot due to rounding Systems gross profit margin benefited from: •The continued favorable impact of operational and cost improvements •Better overhead absorption over a larger revenue base •Reduced drag from V-Flash® ramp up Copyright 3D Systems Corporation All Rights Reserved 16 Q3-10 45.4% Q1-10 45.3% Gross Profit Margin Trend Copyright 3D Systems Corporation All Rights Reserved 17 17 Third Quarter Operating Expenses Improved leverage through reduced operating expenses •Selling, general & administrative expenses decreased to 26% of revenue from 30% in the third quarter of 2009 •Increase in operating expenses due primarily to: •Compensation costs due to higher commissions from increased revenue and acquisitions •Legal expenses of $1.9 million primarily due to litigation concentration and timing **Columns may not foot due to rounding ($ Millions) Copyright 3D Systems Corporation All Rights Reserved 18 Third Quarter Working Capital Management Copyright 3D Systems Corporation All Rights Reserved 19 This target model is not intended to constitute financial guidance related to the company’s expected performance.It is based upon management’s current expectations concerning future events and trends and is necessarily subject to uncertainties. Progress Towards Long Term Operating Model Operating Model Actual Results Q3 2010 YTD 2010 Revenue Gross Profit 48% 58% 45% 45% SG&A 25% 23% 26% 28% R&D 8% 7% 7% 7% Operating Income 15% 28% 12% 10% Net Income After Tax 10% 20% 13% 9% Depreciation& Amortization 4% 4% 5% 5% Capital Expenditures 2% 2% 1% 1% Recurring Revenue 70% 80% 65% 69% ($ Millions) Abe Reichental President & CEO Copyright 3D Systems Corporation All Rights Reserved 21 Recent Developments Copyright 3D Systems Corporation All Rights Reserved 22 Time to Market Bits From Bytes Acquisition Copyright 3D Systems Corporation All Rights Reserved 23 23 Growth Drivers Copyright 3D Systems Corporation All Rights Reserved 24 24 Revenue Outlook Copyright 3D Systems Corporation All Rights Reserved 25 25 Gross Profit and Operating Expenses Outlook Copyright 3D Systems Corporation All Rights Reserved 26 Bottom Line Copyright 3D Systems Corporation All Rights Reserved 27 27 Q&A Session Replay available at www.3dsystems.com/ir
